—In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Rutledge, J.), entered April 18, 1995, which, upon a jury verdict in favor of the defendant, dismissed the complaint.
*566Ordered that the judgment is affirmed, with costs.
The plaintiff’s contention that the court erred in delivering a missing witness charge is unpreserved for appellate review (see, CPLR 4110-b, 4017, 5501 [a] [3]; De Long v County of Erie, 60 NY2d 296, 306), and we decline to review it in the exercise of our interest of justice jurisdiction (cf., Sluzar v Nationwide Mut. Ins. Co., 223 AD2d 785).
We have reviewed the plaintiff’s remaining contentions and find they are without merit. Miller, J. P., O’Brien, Sullivan and Altman, JJ., concur.